NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 20, 2013*
                                   Decided June 24, 2013

                                          Before

                             RICHARD D. CUDAHY, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge


No. 12-3555

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 04 CR 464-33
ERIC L. JOHNSON,
      Defendant-Appellant.                       Elaine E. Bucklo,
                                                 Judge.

                                        ORDER
       Eric Johnson appeals the denial of his motion seeking a reduced sentence based on a
retroactive amendment to U.S.S.G. § 2D1.1. See 18 U.S.C. § 3582(c)(2). That amendment
lowered the base offense level for many crimes involving crack cocaine. Because the district
court correctly determined that the amended guideline would have yielded the identical
range of imprisonment, we affirm the judgment.


      *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12-3555                                                                            Page 2

        As a member of the Black Disciples street gang, Johnson sold drugs on the south and
east sides of Chicago and oversaw security at four drug-distribution points. Johnson was
indicted following a major, multi-agency investigation, and he pleaded guilty in 2005 to
conspiring to possess with intent to distribute cocaine, heroin, crack, and marijuana, see 21
U.S.C. §§ 846, 841(a)(1). Johnson conceded that he was accountable for at least 150
kilograms of cocaine, 30 kilograms of heroin, and 1.5 kilograms of crack. Based on these
quantities, Johnson’s base offense level was 38. See U.S.S.G. § 2D1.1(c)(1) (2005). With his
criminal history and an upward adjustment for his role in the offense, see id. § 3B1.1(b), the
sentencing guidelines yielded an imprisonment range of 292 to 365 months. The district
court sentenced Johnson to 146 months, citing the government’s motion under U.S.S.G.
§ 5K1.1 for a below-guidelines sentence based on Johnson’s cooperation.

        Johnson filed his § 3582(c)(2) motion in August 2012. He sought a reduced sentence
based on the retroactive application of Amendment 750 to the guidelines, which
implemented the Fair Sentencing Act of 2010 by reducing the base offense level for many
crack offenses. See U.S.S.G. app. C, amends. 750, 759. The district court denied the motion
after concluding that Amendment 750 did not change Johnson’s imprisonment range. Even
if Johnson had not been accountable for any crack, the court reasoned, the heroin and
powder cocaine to which he admitted would have yielded the same base offense level.

        On appeal, Johnson asserts that the district court improperly denied his motion, but
he devotes the lion’s share of his appellate brief to arguing that the FSA, which increased
the amounts of crack needed to trigger statutory minimum sentences under § 841, applies
retroactively to all defendants sentenced after its enactment. That proposition is beyond
dispute. See Dorsey v. United States, 132 S. Ct. 2321, 2326 (2012). But Johnson was sentenced
in 2006, well before the FSA’s enactment. More importantly, retroactivity (or a lack of
retroactivity) is not the roadblock facing Johnson. The amendments made by the
Sentencing Commission to reduce the guidelines ranges for crack offenses are retroactive
for all defendants, even those who were sentenced before the statute’s enactment.
Johnson’s problem, however, is that he trafficked in significant quantities of other drugs
besides crack.

       Beyond asserting that “the facts and the record prove” that he would receive a lower
sentence under the current version of § 2D1.1(c), Johnson does not address the district
court’s explanation for denying his motion, and we see no error in the court’s conclusion.
The 30 kilograms of heroin and 150 kilograms of powder cocaine for which Johnson
conceded responsibility together equate to 60,000 kilograms of marijuana—twice the
amount necessary to yield a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1) &
cmt. n.10(D) (2005). And because § 3582(c)(2) does not permit district courts to reexamine
findings made at sentencing, Dillon v. United States, 130 S. Ct. 2683, 2694 (2010); United
No. 12-3555                                                                                Page 3

States v. Neal, 611 F.3d 399, 401 (7th Cir. 2010); United States v. Hall, 600 F.3d 872, 876 (7th
Cir. 2010), the district court could not have deviated from these quantities even if Johnson
had disputed them.

                                                                                      AFFIRMED.